DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed July 29, 2021, is entered.  Applicant amended claims 1, 4, 6 and 16 and cancelled claims 3, 5 and 7.  Claims 1, 2, 4, 6 and 8-20 are pending before the Office for review.
(2)
Information Disclosure Statement
The information disclosure statement filed August 2, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 10, 12, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278), Reda, Acta Materialia, 56, (2008), 259-264 and Xie et al., Nano Res, (2008), 1:457-464.
	With respect to claims 1 and 6, Lunt teaches a transparent luminescent solar concentrator (LSC) comprising a waveguide layer (310) configured to couple incident light, a plurality of luminophores (320), and a plurality of photovoltaic cells (305) configured to convert incident light traveling within the waveguide into a voltage signal, wherein the photovoltaic cells are interconnected in a grid pattern.  Abstract, Figures 3A and 3B and Paragraphs 34, 36 and 37.  Specifically, given that Lunt refers to the PV material both as a photovoltaic array, and a solar cell (Paragraph 36), it is Examiner’s position that Lunt teaches a plurality of photovoltaic cells arranged in a grid pattern.  Specifically, each rectangular figure (305) is either a solar cell 
	Lunt is silent as to whether the luminophores absorb incident light and emit infrared light within the waveguide layer.
	However, Winston, which deals with luminescent solar concentrators, teaches the concentrators comprise luminophores that emit frequency-shifted light.  Abstract.  Winston teaches the luminophores comprise quantum dots that absorb incident light and emit light in the infrared region.  Paragraph 76.  Winston further teaches the luminophores shifts the energy of photons so they are closer to the band gap of the photovoltaic cell, meaning the luminophores are configured to spectrally match the photovoltaic cell within the scope of the claimed invention.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of Lunt with Winston is the simple substitution of one known element for another to obtain predictable results.  Both Lunt and Winston are directed toward luminescent solar concentrators comprise light-shifting luminophores. Winston teaches quantum dots that shift incident light into the infrared light range.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Lunt in view of Winston to obtain a LSC with infrared light-emitting luminophores with a reasonable expectation of success because Winston teaches this to be an effective LSC configuration.  Furthermore, when Lunt is modified in view of Winston, as explained above, the plurality of luminophores are configured to spectrally match the plurality of photovoltaic cells.

However, Reda, which deals with quantum dots, teaches quantum dot absorption properties are tuned by the choice of dot diameter.  Page 259, Sec. 1. Introduction.
Reda establishes the dot diameter is a result effective variable because Reda teaches the diameter is selected to tune the absorption threshold of the material.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to select a quantum dot with a specific dot diameter because doing so tunes the absorption amount and wavelength range to obtain the desired absorption levels.
Additionally, modified Lunt is silent as to whether the luminophore is one of the defined core/shell quantum dots.
However, Xie, which deals with quantum dots, teaches an InAs/InP/ZnSe core/shell/shell quantum dot is effective as an infrared emitter and has outstanding optical properties.  Abstract.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the quantum dots taught by Xie in the LSC taught by modified Lunt because Xie teaches they have outstanding optical properties, meaning the combination has a reasonable expectation of success.
Furthermore, regarding the absorption properties of the quantum dots, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  Applicant acknowledges Xie’s quantum dots meet this requirement of the claimed invention in Paragraph [0042] of the published application.
With respect to claim 2, modified Lunt is silent as to the dimensions of each of the plurality of photovoltaic cells.
However, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).
In this case, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the solar cells perform a light to electricity conversion function independent of their specific dimensions.
With respect to claim 4, modified Lunt teaches waveguide layer comprises poly(methyl methacrylate).  Lunt, Paragraph 35.
With respect to claim 10, modified Lunt teaches first and second filter components are disposed on first and second sides of the waveguide layer.  Figure 5 and Paragraphs 39 and 40.  Modified Lunt specifically teaches first and second sides of the waveguide layer comprise wavelength-dependent mirrors (505, 530) having a reflectivity corresponding to an emission spectrum of the luminophore and being transparent to visible light, meaning the wavelength-
With respect to claims 12 and 14, modified Lunt teaches the filter component comprises a stack of layers having alternating high/low refractive indices, such as titania and silica.  Paragraph 41.  Although Lunt fails to explicitly refer to the refractive indices of titania and silica, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Applicant acknowledges the two materials meet the high/low refractive indices requirements of the claimed invention.  Paragraph [0048].
With respect to claim 15, modified Lunt teaches the grid pattern comprises a square pattern.  Figure 3A.
With respect to claim 16, although Lunt is explicitly silent as to whether the cells are evenly spaced apart in the grid pattern, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the photovoltaic cells perform a light to electricity generating function independent of their specific spacing.
claim 19, modified Lunt teaches the LSC has AM1.5G solar power conversion efficiencies of greater than 8%.  Paragraph 75.
With respect to claim 20, modified Lunt teaches the LSC has a transparency value of greater than 50%.  Paragraph 53.
(4)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278), Reda, Acta Materialia, 56, (2008), 259-264 and Xie et al., Nano Res, (2008), 1:457-464, as applied to claims 1, 2, 4, 6, 10, 12, 14-16, 19 and 20, above, and further in view of Ko et al. (U.S. Publication No. 2009/0151782).
With respect to claim 8, modified Lunt is silent as to whether the solar cell is a passivated contact Si cell.
However, Ko, which deals with solar cells, teaches a hetero-junction silicon solar cell comprising a passivated contact.  Figure 2 and Paragraph 41.  Ko teaches this solar cell is associated with minimized recombination of electrons and holes, making it possible to maximize efficiency.  Paragraph 13.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Ko’s solar cell in modified Lunt’s LSC because Ko teaches doing so is associated with maximized efficiency.
(5)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278), Reda, Acta Materialia, 56, (2008), 259-264 and Xie et al., Nano Res, (2008), 1:457-464, as s 1, 2, 4, 6, 10, 12, 14-16, 19 and 20, above, and further in view of Murofushi et al. (U.S. Publication No. 2018/0337297).
With respect to claim 9, modified Lunt teaches the plurality of solar cells but fails to teach the interconnection material.
However, Murofushi, which deals with solar cells, teaches copper foil is an effective interconnector material.  Paragraph 124.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Lunt with Murofushi is the simple substitution of one known element for another to obtain predictable results.  Modified Lunt teaches a plurality of interconnected solar cells.  Murofushi teaches copper foil is an effective interconnection material.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use copper foil to affect the interconnection because Murofushi teaches this to be an effective interconnector for solar cells.
(6)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278), Reda, Acta Materialia, 56, (2008), 259-264 and Xie et al., Nano Res, (2008), 1:457-464, as applied to claims 1, 2, 4, 6, 10, 12, 14-16, 19 and 20, above, and further in view of Bodan et al. (U.S. Publication No. 2014/0182656).
With respect to claim 11, modified Lunt teaches the filter but is silent as to whether it is a high-pass filter.

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a high-pass filter because Bodan teaches doing so directs light energy of the appropriate wavelength into the corresponding PV.  
(7)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278), Reda, Acta Materialia, 56, (2008), 259-264 and Xie et al., Nano Res, (2008), 1:457-464, as applied to claims 1, 2, 4, 6, 10, 12, 14-16, 19 and 20, above, and further in view of del Ninno et al. (U.S. Publication No. 2014/0154769).
With respect to claim 13, modified Lunt teaches the filter comprising the stack of dielectric layers but is silent as to the presence of PTFE.  
However, del Ninno, which deals with optical filters, teaches PTFE is a flexible substrate for a multi-layer optical filter.  Paragraph 53.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include PTFE in the dielectric stack because del Ninno teaches it performs a supporting substrate in that it is a flexible substrate material for a multi-layer optical filter.
(8)
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. Acta Materialia, 56, (2008), 259-264 and Xie et al., Nano Res, (2008), 1:457-464, as applied to claims 1, 2, 4, 6, 10, 12, 14-16, 19 and 20, above, and further in view of Ford et al. (U.S. Publication No. 2011/0226332).
With respect to claims 17 and 18, modified Lunt is silent as to whether the LSC meets the specific requirements of the claimed invention regarding the light coupling surface and placement of the solar cells relative thereto.
However, Ford, which deals with solar collectors, teaches a solar collector comprising a waveguide, wherein the waveguide comprises a light coupling surface configured to couple incident light with each of the plurality of photovoltaic cells comprising a first surface and a second surface, the first surface being larger than the second surface and the solar cells oriented such that the first surfaces are perpendicular to the light coupling surface of the waveguide layer.  Figure 9 and Paragraph 63.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the arrangement taught by Ford in the LSC of modified Lunt because Ford teaches this to be an effective configuration for solar cells relative to a waveguide.
(9)
Response to Arguments
	Applicant’s amendment to claims 4 and 16 are sufficient to address the objections of record.  The objections are withdrawn.
	Applicant’s cancellation of claim 7 renders the indefiniteness rejection moot.
	Applicant’s remaining arguments are not persuasive.  
Applicant argues neither of Reda and Xie teach the quantum dots is one of the claimed composition and can absorb light between the required wavelength range and the required amount.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant’s argument is not persuasive because the references, when considered in combination, establish a prima facie case for the obviousness of the allegedly missing claim limitation.  Reda and Xie, when considered in combination for what they fairly disclose, teach a quantum dot that is the same composition of the claimed quantum dot and how to optimize the absorption properties of the disclosed quantum dot.  Accordingly, Reda and Xie, when considered in combination, teach the recited claim limitation.
	Furthermore, with respect to Applicant’s arguments regarding Xie’s application of the quantum dots, one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would understand such constraints are not applicable to solar cell applications for the quantum dots. 
(10)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796